Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/17/2021 has been entered. Currently claims 1, 3, 6, 13-14, and 19-22 are pending in the application, with claims 19-21 withdrawn from consideration.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 103 that form the basis for the rejections under this section made in this Office action:


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 3, 13-14, and 22 are rejected under 35 U.S.C.103 as being obvious over Zhang et al. (CN 103911679 A), hereafter referred to as “Zhang”, in view of Casey et al. (WO 2009/117536 A2), hereafter, referred to as “Casey”.

Regarding claim 1, Zhang teaches in Fig. 1 an elastic fiber dry spinning mechanism comprising of the following:

a spinning assembly (element A) comprising the spinning component (member) (element 1) comprising a cavity comprising a liquid for temperature control of the spinning assembly (page 8, last paragraph – page 9, first paragraph), and a spinneret portion (element 12) (extrusion nozzle), both of which are detachably overlapped with each other, and
a rotary movement control portion used for driving the spinning assembly to rotate 180° facilitating the removal and installation of the spinneret portion (element 12) (page 12, last paragraph).
The spinning assembly (element A) is pressed into a manifold (element 13) and firmly holds the spinning component (element 1) for a closed connection.

Zhang teaches an elastic fiber dry spinning mechanism with a rotary movement control system, but fails to explicitly teach that the rotary movement control system, and a moving bracket connected to it is used for driving the spinning assembly to ascend, descend, and translate the spinning assembly to facilitate the maintenance operation.  However, Casey teaches in Fig. 7-9 a dry spinning apparatus for manufacturing synthetic fiber such as spandex (abstract) that uses ascending, descending, and translating motion of the spinning assembly to facilitate the maintenance operation. Casey teaches in Fig. 7A-7D and Fig. 8A-8D that in the dry spinning device for spandex, a tray (equivalent to movable bracket) (element 26) including a spinnerette (element 28) is moved to a vertical direction (element 25) (corresponding to lifting and lowering of the instant application), and a horizontal direction (element 23) to remove the spinnerette (element 28) for cleaning.  Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing the claimed invention to incorporate the teaching of Casey, and combine the feature of moving control unit to move up and down and move horizontally in order to easily disassemble a spinnerette (element 12) in the dry spinning device by use of a movable tray (equivalent to bracket) (KSR Rationale A, MPEP 2143). Since both the references deal with dry spinning device, one would have reasonable expectation of success 

Casey teaches the movement of tray that includes a spinnerette in vertical direction (element 25) (equivalent to lifting and lowering of the instant application) and horizontal direction (element 23) to facilitate the removing of the spinnerette for cleaning. Casey teaches in Fig. 7A-7C that the spinnerette (element 28) is placed on an air lock system on the seal plate (equivalent to first slide rail) so that the spinnerette can move in upward direction (position in 7C) followed by move in horizontal direction once elevated parallel to the second seal plate (element 22) (equivalent to second rail system) so that the that spinnerette can move further to the right as shown in Fig. 7D and 8A. Casey’s teaching of the vertical movement of spinnerette between the lock system on the seal plate (top and bottom positions) is equivalent to the movement between the first slide rail parallel to first axis between the two predetermined ascending and descending positions.  It would also have been obvious to any ordinary artisan that Casey’s air lock systems on the seal plates (first set on the left side equivalent to first slide rail and a second set on the right equivalent to second slide rail in Fig. 7 and 8) where the two sets of seal plates would be adjusted by the vertical movement so that spinnerette assembly can move from the first slide rail in the first axis to the second slide rail of the second axis.

Regarding claim 3, Zhang teaches a metering device (element 2) as shown in Fig. 1.  Zhang also teaches a vertical manifold (element 13) which acts as the temperature control portion of the spinning mechanism having the cavity.  Zhang further teaches the presence of a section comprising filter (element 11), that resides in between the metering device and the spinning component (member) (element 1) (equivalent to a section “interface conversion portion”) to process the polymer solution as it reaches the temperature controlling cavity. Zhang also teaches that the metering device, spinning component (member element 1), the temperature control cavity (whole structure of manifold 13), and the spinnerette portion (element 12) are all sequentially overlapped with each other.

Regarding claims 13-14, Casey teaches in Fig. 7-9 a dry spinning apparatus for manufacturing synthetic fiber such as spandex (abstract) that uses ascending, descending, and translating motion of the spinning assembly to facilitate the maintenance operation. Casey teaches in Fig. 7A-7D and Fig. 8A-8D that in the dry spinning device for spandex, a tray (element 26) including a spinnerette (element 28) is moved to a vertical direction (element 25) (corresponding to lifting and lowering of the instant application), and to a horizontal direction (element 23) to remove the spinnerette (element 28) for cleaning. Casey teaches in Fig. 7C that the spinnerette (element 28) is placed on an air lock system on the seal plate (equivalent to first slide rail) so that the spinnerette can move in horizontal direction once elevated parallel to the second seal plate (element 22) (equivalent to second rail system) so that the that spinnerette can move further to the right as shown in Fig. 7D and 8A.  Therefore, Casey teaches air lock systems on the seal plates (first set on the left side equivalent to first slide rail and a second set 

Regarding claim 22, Casey teaches in Fig. 7 and 8 the use of the shaft (element 24) that acts as a moving bracket to provide support for the ascending and descending of the spinneret assembly.

Claim 6 is rejected under 35 U.S.C.103 as being obvious over Zhang et al. (CN 103911679 A), in view of Casey et al. (WO 2009/117536 A2), in view of Nakatani (JP 3111629 B), hereafter, referred to as “Nakatani”.

Regarding claim 6, Zhang and Casey together teach an elastic fiber dry spinning mechanism. Casey teaches in Fig. 7-9 a dry spinning apparatus for manufacturing synthetic fiber such as spandex (abstract) that uses ascending, descending, and translating motion of the spinning assembly to facilitate the maintenance operation, and Zhang teaches rotation of the spinneret (180°) for the removal and installation of the spinneret, But Zhang and Casey fail to explicitly teach that the spinning assembly is rotatably connected with the moving bracket through at least one rotating shaft. However, Nakatani teaches a spinning machine for the production of fiber using synthetic fiber melt, and also teaches in Fig. 5(a) and 5(b) that the spinning assembly (element P) is rotated that is connected with the moving bracket through the use of a rotating shaft (element 56).  Therefore, it would have been obvious to a person of 

Responses to Arguments

Applicant’s argument filed on 03/17/2021 for the 103 rejections (page 5-6) has been fully considered.  Applicant’s argument with respect to claim 1 has been considered, but is not persuasive.  Applicant amended the independent claim 1, now by incorporating the limitation of cancelled claim 12, However, as explained in the rejection section of this Office action, Zhang (CN 103911679 A) teaches in Fig. 1 an elastic fiber dry spinning mechanism, which also has a rotary movement control portion used for driving the spinning assembly to rotate 180° facilitating the removal and installation of the spinneret portion (element 12) (page 12, last paragraph). Additionally, Casey (WO 2009/117536 A2) teaches in Fig. 7A-7D and Fig. 8A-8D that in the dry spinning device for spandex, a tray (element 26) including a spinnerette (element 28) is moved to a vertical direction (element 25) (corresponding to lifting and lowering of the instant application), and a horizontal direction (element 23) to remove the spinnerette (element 28) for cleaning. Casey’s teaching of the vertical movement of spinnerette between the lock system on the seal plate (top and bottom positions) is equivalent to the movement between the first slide rail parallel to first axis between the two predetermined ascending and 

Because the rejections are being maintained on the amended independent claim, and since there is no substantive arguments on the rejections against the references applied against rest of the dependent claims, these rejections are being maintained.


Conclusion
                        
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M AMEEN whose telephone number is (469) 295 9214. The examiner can normally be reached on M-F from 9.00 am to 6.00 pm (Central Time).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571) 272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMMAD M AMEEN/Examiner, Art Unit 1742